1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     MELISSA KIMARI,                               CASE NO. 19cv1033-LAB (AHG)
11                                  Plaintiff,
                                                   ORDER GRANTING JOINT MOTION
12                     vs.                         TO DISMISS [Dkt. 13]
13   CREDENCE RESOURCE
14   MANAGEMENT, LLC,
                                 Defendant.
15
16
           The parties’ joint motion to dismiss is GRANTED.        Dkt. 13.   This action is
17
     DISMISSED WITH PREJUDICE, with each party to bear its own costs and fees.
18
           IT IS SO ORDERED.
19
     Dated: October 28, 2019
20
                                                 HONORABLE LARRY ALAN BURNS
21                                               Chief United States District Judge

22
23
24
25
26
27
28



                                             -1-
